UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7273



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT C. WOODSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-370)


Submitted:   August 25, 2006             Decided:   September 7, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Woodson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert C. Woodson, Jr., appeals the district court’s

orders denying his petition for writ of error coram nobis and his

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.       See United States v.

Woodson, No. CR-96-370 (E.D. Va. filed May 31, 2005 & entered June

1, 2005; filed June 27, 2005 & entered June 28, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -